SIBLEY, Circuit Judge
(dissenting).
I think both vessels were at fault, and the damages ought to be divided. The Molina del Rey was a large Liberty Ship, 526 feet long, 68 feet beam, loaded to capacity and drawing 31 feet and ten inches of water aft, and a little less forward. She was going south in a dredged channel supposed to be 33 to 34 feet deep, which was not straight, *46but bent to her starboard around to where the Viva Qare entered it, and just beyond that bent sharply to port. There was a submerged wreck ,with only 18 feet of water over it, opposite where the Viva Qare was entering. The main channel was about 400 feet wide. Because of her length, and these turns, the Molina was using her engines, assisted by a tug with a hawser to her bow. Her momentum would carry her to the outer part of the curve, her port, where also the water might be expected to be the deepest. She would have to come across to the other side to find depth and leave the wreck to her port, and then make a hard turn to port. The Viva Qare was under no necessity as to water, being able to pass easily over the wreck and in any part of the Canal. She was almost still when the signals were exchanged, and could have stopped. The Molina because of her size and weight, and being under greater headway, was difficult to manage and difficult to stop.
The decision below was rested mainly on the testimony .of the Viva Clare’s Captain Turner, as was the argument for appellee in this Court. According to Captain Turner he was proceeding along the branch canal on its port side, and hugging the point as he turned northward up the main channel, intending to follow its port (to him) side. This of course was contrary to the narrow channels rule. Each vessel saw the other as the Viva Clare slowly rounded the point. The Viva Clare gave a two blast signal indicating she desired a starboard to starboard passage. They were then about a half-mile apart, and had fifteen minutes to maneuver. The Molina, having to pass the wreck on her port, and then to turn very sharply to port to follow the channel, thought it best that the Viva Qare should proceed across the wreck to the east side of the channel, making a port to port passage, so she gave a danger signal and one blast. Capt. Turner agreed with one blast. He testifies that he had towed the Liberty Ships and knew their size and draft, and just the course that the Molina had to follow, and knew that the situation would be tight, but thought that he could beat the Molina across the channel; and put on full speed ahead across her course. He got across, and all would have been well except that the Molina was unable to steer to her starboard, but sheered off to her port. Captain Turner himself tells vividly what happened to her, as he observed it. “Any boat, small or large, making any speed in shallow water has a suction to the bottom. In other words, if the boat or ship is close to the bottom, it will form a suction. You can’t steer after that happens. If a vessel like the Molina del Rey is in motion at speed, and had a suction to the bottom and took a sheer, she must be stopped. The tug could not pull her around.” The Molina did take a suction and would not answer her helm, and took a sheer to port. They tried to stop her by reversing her engines, but the rotation of the screw threw her further to port. The tug strained to pull her to starboard, and the hawser broke. She threw out her anchor, too, but it did not stop her in time. Captain Turner’s concluding testimony was that “After the Molina made the sheer she could not change her line either. It was an unavoidable accident.” I think Turner did all he could after the Molina became unmanageable, as he observed her, and he himself says that she did all that she could do then. The fault reaches farther back, when they agreed to the port to port passage after a danger signal, each knowing that the other would have to cross the channel to make it, and each knowing the handicap that the large vessel was under, and the likelihood of the very thing happening that did happen. Turner knew the depth of the chan'nel, the size of the Molina, could see that she was deep in the water, and of course knew that tankers would come down the channel from Beaumont only fully loaded. Each vessel took a known risk, and both it seems to me were at fault in doing so. Turner could have stopped where he was and answered with a danger signal, instead of accepting the risk of a race across the known course of the Molina. I think both ships were at fault in running into known danger.